Citation Nr: 1113250	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to December 1945 and from February 1951 to August 1952.  The Veteran had additional periods of service with the Michigan Army National Guard from February 1947 to September 1966.  He died in January 2005, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The appellant's case comes from the VA Regional Office in Detroit, Michigan (RO).  This case was remanded by the Board in September 2009 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2005 at the age of 88.  The certificate of death reported the immediate cause of death as acute myocardial infarction, with an onset four hours before.  Aortic insufficiency was listed as a contributing cause of death.

2.  At the time of the Veteran's death, service connection was in effect for arthritis of the left knee with knee replacement, evaluated as 30 percent disabling; arthritis of the right knee with fusion, evaluated as 30 percent disabling; arthritis of the left ankle with fusion, evaluated as 20 percent disabling; and arthritis of the right ankle, evaluated as 10 percent disabling.  The combined evaluation was 70 percent disabling, with a total disability rating for compensation purposes based on individual unemployability (TDIU) granted effective January 24, 1998.

3.  The competent evidence of record does not show that a disability of service origin or a service-connected disorder caused or contributed to the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in January 2008 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A VA medical opinion sufficient for adjudication purposes was provided to the appellant in connection with her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  In a February 2009 letter, the appellant stated that she had been given a letter from a private physician that reported that the Veteran's "heart problem was due to his arthritis."  However, the appellant stated that she no longer had the letter, the private physician was now deceased, and she had no way of obtaining another letter.  The appellant has not provided further information that would allow VA to make an attempt to obtain the letter, nor has she given any further indications that copies of the letter still exist.  Accordingly, the Board finds that VA has no further duty to assist the appellant in obtaining the letter.  38 C.F.R. § 3.159(c)(1).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in January 2005 at the age of 88.  The certificate of death reported the immediate cause of death as acute myocardial infarction, with an onset four hours before.  Aortic insufficiency was listed as a contributing cause of death.  The appellant claims that the cause of the Veteran's death was related to his active military service.  Specifically, she claims that the medications prescribed for treatment of the Veteran's service-connected arthritis contributed to cause his death.  At the time of the Veteran's death, service connection was in effect for arthritis of the left knee with knee replacement, evaluated as 30 percent disabling; arthritis of the right knee with fusion, evaluated as 30 percent disabling; arthritis of the left ankle with fusion, evaluated as 20 percent disabling; and arthritis of the right ankle, evaluated as 10 percent disabling.  The combined evaluation was 70 percent disabling.  See 38 C.F.R. § 3.312(c).  The Veteran was also in receipt of TDIU, effective January 24, 1998.  

The Veteran's service treatment records are negative for any complaints or diagnosis of a heart disorder.

After separation from military service, a July 1995 private medical report stated that the Veteran had a nearly 10 year history of atrial fibrillation.  The final diagnoses included unstable angina, chronic atrial fibrillation, and congestive heart failure.  The medical evidence of record shows that multiple heart disorders were consistently diagnosed from July 1995 onwards.  The last medical evidence of record dated prior to the Veteran's death is an August 2004 private medical report, which gave assessments of atrial fibrillation, cardiomyopathy, hypertensive cardiovascular disease, and mitral regurgitation.

A June 2006 letter from a private physician stated that the Veteran died at home of cardiopulmonary arrest.

A June 2009 statement from the appellant's representative said that the Veteran's arthritis treatment included long-term use of nonsteroidal anti-inflammatory drugs (NSAIDs).  The statement quoted Rucker v. Brown, 10 Vet. App. 67 (1997), which in turn cited a Food and Drug Administration (FDA) article regarding that risk of "cardiovascular adverse events" in people using NSAIDs.

An April 2010 VA medical opinion report stated that "[t]he [V]eteran's acute myocardial infarct listed as cause of death is not caused by or a result of his service connected conditions of arthritis of his bilateral knees and ankles."  The rationale for the opinion was that, following review of the claims file, there was

no compelling evidence to link treatment of his arthritis to the myocardial infarction which was his cause of death.  This [V]eteran had significant heart disease to include hypertensive vascular disease, atrial fibrillation, coronary artery disease, left ventricular dysfunction and congestive heart failure which is more likely the cause of his myocardial infarction and death.  The [claims file] does not support extensive use of NSAIDs and nowhere did I find that he was treated with a [cyclo-oxygenase-2] inhibitor such as Vioxx or Bextra.  These are the NSAIDs that have been linked to acute myocardial infarct in individuals. . . .  I found no supporting data to support the wife and family's claim that there is a relationship between the treatment of the [V]eteran's service connected condition and the myocardial infarct that caused his death.  I am unable to find literature or clinical documentation in the [claims] file to support the statement [quoted in Rucker, 10 Vet. App. 67] that [the Veteran], because of his cardiovascular disease, [was] at higher risk for an adverse event secondary to the use of NSAIDs for his service connected arthritis.  He was at higher risk simply because of his extensive history of heart disease and atrial fibrillation regardless of his arthritic conditions.

The competent evidence of record does not show that the cause of the Veteran's death was related to his active military service or to a service-connected disability.  The Veteran's service treatment records are negative for any complaints or diagnoses of a heart disorder.  In addition, there is no medical evidence of record that a heart disorder was diagnosed until 1985, approximately 33 years after separation from active duty and approximately 19 years after separation from the Michigan Army National Guard.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Furthermore, there is no medical evidence that relates the Veteran's heart disorder to military service or to a service-connected disability.

Other than the Veteran's certificate of death, the only medical evidence of record which discusses the underlying causes of the Veteran's death is the April 2010 VA medical opinion report.  That report stated that the cause of the Veteran's death was not "caused by or a result of" his service-connected disabilities.  The FDA article regarding a link between NSAIDs and heart disorders which was cited in the June 2009 statement from the appellant's representative, is not competent etiological evidence as it does not apply to the specific facts of the Veteran's case, nor is it combined with a positive nexus opinion from a medical professional.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service); Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).

The appellant's statements alone are not sufficient to prove that the cause of the Veteran's death was related to his military service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As she is not a physician, the appellant is not competent to make a determination that the cause of the Veteran's death was related to his military service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is no competent evidence of record linking the cause of the Veteran's death to his active military service or to any service-connected disability.  As such, service connection for the cause of the Veteran's death is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as there is no competent evidence of record relating the cause of the Veteran's death to his active military service or to a service-connected disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


